t c memo united_states tax_court needham and angela jarman petitioners v commissioner of internal revenue respondent docket no filed date needham and angela jarman pro sese edwina l jones and scott l little for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes for taxable years through deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number year unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure all figures are rounded to the nearest dollar the issues for decision are whether for each year at issue petitioners had unreported gross_receipts from the electrical contracting business owned by needham jarman petitioner whether petitioners’ basis in a house that they sold in was greater than the dollar_figure that respondent has conceded whether for petitioners are entitled to a dollar_figure travel expense deduction whether for petitioners received unreported taxable interest_income and an unreported taxable state_income_tax refund and whether for each year at issue petitioners are liable for the sec_6662 accuracy-related_penalty 1angela jarman did not appear at trial and did not execute the stipulation of facts at trial respondent’s counsel orally moved pursuant to rule b to dismiss this case as to ms jarman for lack of prosecution the court will grant respondent’s motion and enter a decision as to ms jarman consistent with the decision to be entered as to petitioner findings_of_fact the parties have stipulated some facts which we so find when they petitioned the court petitioners resided in north carolina during the years at issue petitioner was self-employed as an electrical contractor doing business under the name unity electrical contracting unity after his mother died on date petitioner and his three siblings inherited her house in north carolina the house at some unspecified time petitioner began using the house as unity’s office and storage space on date the siblings and their spouses conveyed their interests in the house to petitioners for no consideration on date petitioners sold the house for gross_proceeds of dollar_figure in angela jarman received dollar_figure of interest_income and petitioner received an dollar_figure refund of state taxes petitioners filed joint federal_income_tax returns for and on schedules c profit or loss from business sole_proprietorship they reported that unity had gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively on the schedule c for unity petitioners claimed among other things dollar_figure of travel_expenses on the and schedules c petitioners claimed no travel_expenses but claimed fuel expenses of dollar_figure and dollar_figure respectively petitioners reported no income from the sale of the house on the basis of his bank_deposits analysis respondent determined that petitioners had unreported income from unity of dollar_figure dollar_figure and dollar_figure for and respectively respondent disallowed the schedule c travel_expenses claimed for but not the fuel expenses claimed for and respondent also determined that with respect to their taxable_year petitioners had a dollar_figure unreported capital_gain from selling the house unreported interest_income of dollar_figure and an unreported dollar_figure taxable refund of state income taxes a burden_of_proof opinion petitioners have the burden of proving that respondent’s determinations are in error see rule a b unreported business receipts if a taxpayer fails to keep adequate_records the commissioner may reconstruct the taxpayer’s income by any reasonable method that clearly reflects income see eg sec_446 348_us_121 one acceptable method is the bank_deposits method clayton v 2petitioners have not claimed and the record does not suggest that sec_7491 applies to shift the burden_of_proof to respondent with regard to any factual issue commissioner 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 affd 472_f2d_1381 6th cir this method assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nonincome items constitute taxable_income see clayton v commissioner supra pincite where the commissioner has used the bank_deposits method to determine deficiencies the taxpayer bears the burden of showing that the determinations are incorrect see dileo v commissioner supra pincite bevan v commissioner supra the record is devoid of any books_or_records of the receipts and expenses of unity and petitioner does not claim to have maintained any petitioner does not dispute making the deposits underlying respondent’s bank deposit analysis but he contends that certain deposits were merely transfers from his personal accounts into his business account respondent has conceded that deposits totaling dollar_figure in and dollar_figure in were transfers from petitioners’ savings account to petitioner’s business account petitioners have failed to show that any additional disputed amounts included in respondent’s analysis represent interaccount transfers accordingly we sustain respondent’ sec_3with respect to some amounts which petitioner contends represent interaccount transfers the evidence indicates that continued determinations as to petitioners’ unreported taxable_income from unity except to the extent of respondent’s concessions c sale of real_property gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 the gain from the sale of property is the amount_realized less the property’s adjusted_basis see sec_1001 generally a property’s basis is its cost sec_1012 if property is acquired from a decedent however the basis is the property’s fair_market_value at the date of the decedent’s death unless the alternate_valuation_date is elected sec_1014 where property is acquired by gift the basis is the same in the hands of the donee as it was in the hands of the donor except that if the basis exceeds the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be the fair_market_value sec_1015 a taxpayer’s adjusted_basis for determining gain_or_loss is the taxpayer’s basis adjusted as provided in sec_1016 sec_1011 under sec_1016 the basis_of_property must be adjusted for among other things expenditures receipts losses or other items properly chargeable to capital continued respondent’s bank_deposits analysis never included them as taxable_income in the first instance in petitioners sold the house for gross_proceeds of dollar_figure in the notice_of_deficiency respondent determined that this entire amount represented capital_gain because petitioners had established no basis in the house in this proceeding respondent has conceded on the basis of stipulated county property records that petitioners had a basis in the house of dollar_figure petitioner contends that this amount should be increased by dollar_figure which he claims is the amount he paid with respect to a mortgage on the house so that unity could use it as an office and storage space after his niece moved out of it at some unspecified time petitioner has failed however to substantiate either the purported mortgage debt or the payments he purportedly made with respect to it furthermore on this record we are unable to conclude that petitioners have not already deducted any such payments in reporting unity’s profit or 4more particularly petitioner claims that after his mother died he and his siblings agreed to let his niece live in the house so long as she would make the payments on a mortgage that had been obtained by unspecified persons at some unspecified time apparently for the purpose of remodeling the house he claims that after the niece fell into arrears on the mortgage payments he paid the bank dollar_figure to keep the house out of foreclosure and another dollar_figure of mortgage payments before selling the house loss petitioner has failed to establish a basis in the house greater than the dollar_figure that respondent has conceded d travel expense deduction a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 sec_1_6001-1 income_tax regs sec_274 imposes strict substantiation requirements for among other things traveling expenses and expenses relating to listed_property defined in sec_280f to include passenger automobiles see sec_1_274-5t temporary income_tax regs fed reg date under these requirements the taxpayer must substantiate the claimed deduction with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing the amount of the expense the time and place of the use of the listed_property and the business_purpose sec_274 5on the schedule c for unity attached to petitioners’ joint federal_income_tax return petitioners claimed a dollar_figure deduction for repairs and maintenance we note that this deduction unexplained in the record approximates the dollar_figure of mortgage payments that petitioner claims to have made after allegedly taking over the mortgage payments from his niece the record which does not contain petitioners’ earlier tax returns does not foreclose the possibility that other_amounts of mortgage payments might have been claimed as deductions against unity’s operations in earlier years see also sec_1_274-5t c temporary income_tax regs fed reg date rather than account for expenses item by item the taxpayer may determine the ordinary and necessary expenses of the business use of a vehicle by using a standard mileage rate prescribed by the commissioner sec_1_274-5 income_tax regs for the standard mileage rate wa sec_37 cents revproc_2003_76 sec_5 2003_2_cb_924 a taxpayer who uses the standard mileage rate to determine the ordinary and necessary expenses of using a vehicle must still substantiate the amount of each business use ie the business mileage and the time and business_purpose of each use sec_1_274-5 income_tax regs on the schedule c for unity petitioners claimed dollar_figure of travel_expenses attempting to substantiate this claimed deduction petitioner relies on mileage logs which indicate that he drove big_number miles in but applying the standard mileage rate to big_number miles would result in a mileage_allowance of dollar_figure rather than the dollar_figure petitioners actually claimed petitioners have not explained the discrepancy two possible explanations are the claimed travel_expenses were not actually based on the mileage logs or petitioners implicitly concede that the mileage shown on the mileage logs is greatly overstated in any event we find that the mileage logs are unreliable the mileage numbers which appear as uniform handwritten notations in the margins of notebook paper on which jobs are listed at generally indecipherable locations appear likely to have been added at one time after the fact except for a relatively few entries that end with the numeral all the mileage entries are multiples of at trial petitioner admitted that he regularly rounded up his mileage in many instances identical mileage is recorded for different destinations the mileage entries also contain other discrepancies that cause us to conclude that the mileage logs are unreliable petitioners have not supplemented the mileage logs with material corroborating evidence we conclude that petitioners have failed to meet the strict substantiation requirements of sec_274 generally if a taxpayer establishes that deductible expenses were incurred but fails to establish the amounts we may estimate the amounts allowable provided that evidence in the record provides a rational basis for the estimate cohan v 6for instance for the first months of the mileage logs include entries that show identical mileage of miles even though the trips were to at least six different destinations 7in some instances another number has been written over the original entry to increase the number of miles claimed in one log entry petitioner listed travel of miles to and from a particular location whereas several other entries list miles traveled to and from the same location commissioner 39_f2d_540 2d cir 85_tc_731 in the case of travel_expenses and expenses paid_or_incurred with respect to listed_property however sec_274 overrides the cohan doctrine and these expenses are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 623_f2d_898 4th cir revg tcmemo_1977_177 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra because petitioners have failed to meet those stringent substantiation requirements we sustain respondent’s determination disallowing the deduction for travel_expenses petitioners claimed on their joint federal_income_tax return e interest_income and state_income_tax refund respondent determined that petitioners failed to report on their joint_return a dollar_figure refund of state income taxes and dollar_figure of interest_income petitioners have not disputed 8for and petitioners claimed and respondent did not disallow deductions for fuel expenses at trial petitioner asserted that he is entitled to deduct larger amounts of travel_expenses although he has not specified particular amounts on the basis of his mileage logs his mileage logs for and however suffer the same defects as those just discussed for this reason if for no other we must reject petitioner’s contention receiving these amounts and have advanced no argument that these amounts are not properly included in their taxable_income we sustain respondent’s determinations as to these items f accuracy-related_penalties respondent determined that for each year at issue petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and b and for negligence or substantial_understatement_of_income_tax respondent bears the burden of production with respect this penalty sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioners see 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners failed to keep adequate books_and_records and to properly substantiate claimed deductions respondent has carried his burden of production with respect to the sec_6662 penalties for negligence sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the exact amounts of petitioners’ underpayments will depend upon the rule_155_computations taking into account respondent’s concessions and in accordance with our findings and conclusions to the extent that those computations establish as seems likely that petitioners have substantial understatements of income_tax respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners have made no attempt to explain their failure to report income to keep adequate books_and_records and to substantiate items properly we hold that for each year at issue petitioners are liable for a sec_6662 penalty for negligence and alternatively for substantial understatements of income_tax insofar as the rule_155_computations show any to reflect the foregoing and respondent’s concessions an appropriate order will be issued and decision will be entered under rule
